PER CURIAM
Father appeals from the trial court’s order denying his motion to modify child support and its judgment awarding mother attorney fees for opposing the motion. The only assignment of error that merits discussion involves the trial court’s failure to make findings of fact and conclusions of law on the attorney fee issue.
ORCP 68 C(4)(e) provides that, at the request of a party, “the court shall make special findings of fact and state its conclusions of law on the record regarding the issues material to the award or denial of attorney fees.” (Emphasis added.) The rule, thus, creates a mandatory duty with which the trial court must comply. Father properly requested findings and conclusions, but the trial court awarded attorney fees to mother without making them. We therefore vacate the award of attorney fees and remand to the trial court so that it may enter a new order that includes appropriate findings of fact and conclusions of law.
Judgment awarding attorney fees vacated and remanded; otherwise affirmed.